      Case 3:19-cv-00525-CWR-LGI Document 29 Filed 02/12/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 LAQUON AKEEM FLUKER                                                                PLAINTIFF

 V.                                                        CAUSE NO. 3:19-CV-525-CWR-LGI

 PATRICIA PRINCE                                                                  DEFENDANT

                                             ORDER

       This matter is before the Court pursuant to the Report and Recommendation of the United

States Magistrate Judge, which was entered on November 30, 2020. Docket No. 24. The Report

and Recommendation notified the parties that failure to file written objections to the findings and

recommendations contained therein within 14 days after service would bar further appeal in

accordance with 28 U.S.C. § 636. Id.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly, this

case is dismissed. A separate Final Judgment will issue.

       SO ORDERED, this the 12th day of February, 2021.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
